FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-50009 PACIFIC HEALTH CARE ORGANIZATION, INC. (Exact name of registrant as specified in its charter) Utah 87-0285238 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1201 Dove Street, Suite 585 Newport Beach, California 92660 (Address of principal executive offices) (Zip Code) (949) 721-8272 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for any shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer or a smaller public company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company)oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)YesoNo x As of May 6, 2009, the registrant had 802,424 shares of common stock, par value $0.001, issued and outstanding. PACIFIC HEALTH CARE ORGANIZATION, INC. FORM 10-Q TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements Page Balance Sheets as ofMarch 31, 2009 and December 31, 2008 3 Statements of Operations for the Three Months Ended March 31, 2009 and 2008 4 Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 5 Notes to Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4T.Controls and Procedures 25 PART II — OTHER INFORMATION Item 6.Exhibits 26 Signatures 27 2 PART I.FINANCIAL INFORMATION Item 1. Financial Information Pacific Health Care Organization, Inc. Consolidated Balance Sheets ASSETS March 31, 2009 (unaudited) December 31, 2008 Current Assets Cash $ 539,196 $ 624,401 Accounts receivable, net of allowance of $20,000 269,656 177,376 Deferred tax asset 15,765 15,765 Prepaid expenses 47,846 50,119 Total current assets 872,463 867,661 Property and equipment, net (note 4) Computer equipment 60,922 60,922 Furniture & fixtures 28,839 28,839 Total property & equipment 89,761 89,761 Less: accumulated depreciation (85,881 ) (85,736 ) Net property & equipment 3,880 4,025 Total assets $ 876,343 $ 871,686 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 3,570 $ 1,630 Accrued expenses (Note 8) 212,500 178,836 Tax payable 4,291 34,823 Unearned revenue 25,027 30,494 Total current liabilities 245,388 245,783 Total liabilities 245,388 245,783 Commitments and Contingencies - - Shareholders' Equity Preferred stock; 5,000,000 shares authorized at $0.001 par value; zero shares issued and outstanding - - Common stock; 50,000,000 shares authorized at $0.001 par value; 802,424 shares issued and outstanding 802 802 Additional paid-in capital 623,629 623,629 Retained earnings 6,524 1,472 Total stockholders' equity 630,955 625,903 Total liabilitiesand stockholders' equity $ 876,343 $ 871,686 The accompanying notes are an integral part of these consolidated financial statements. 3 Pacific Health Care Organization, Inc. Consolidated Statements of Operations (Unaudited) For three months ended March 31, 2009 2008 Revenues: HCO fees $ 244,998 $ 278,551 MPN fees 149,560 187,392 Other 126,797 127,724 Total revenues 521,355 593,667 Expenses: Depreciation 146 831 Consulting fees 62,586 65,030 Salaries & wages 212,451 177,072 Professional fees 56,595 82,381 Insurance 28,671 30,728 Employment enrollment 15,000 18,000 Data maintenance 55,632 64,355 General & administrative 84,501 77,746 Total expenses 515,582 516,143 Income from operations 5,773 77,524 Other income: Interest income 747 992 Total other income 747 992 Income before taxes 6,520 78,516 Income taxprovision 1,468 33,108 Net income $ 5,052 $ 45,408 Basic and fully diluted earnings per share: Earnings per share amount $ .01 $ .06 Weighted average common shares outstanding 802,424 802,424 The accompanying notes are an integral part of these consolidated financial statements. 4 Pacific Health Care Organization, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net income $ 5,052 $ 45,408 Adjustments to reconcile net incometo net cash: Depreciation 145 831 Changes in operating assets & liabilities (Increase) decrease in accounts receivable (92,280 ) 19,546 (Increase) in deferred tax asset - (964 ) (Increase) in prepaid state income tax - (600 ) Decrease in prepaid expenses 2,273 8,684 Increase in accounts payable 1,940 11,836 Increase in accrued expenses 33,664 35,481 Increase (decrease) in tax payable (30,532 ) 21,998 (Decrease) in unearned revenue (5,467 ) (65,051 ) Net cash provided by (used in) operating activities (85,205 ) 77,169 Cash Flows from Investing Activities Net cash used by investing activities - - Cash Flows from Financing Activities Net cash used by financing activities - - Increase (decrease) in cash (85,205 ) 77,169 Cash at beginning of period 624,401 419,416 Cash at end of period $ 539,196 $ 496,585 Supplemental Cash Flow Information Cash paid for: Interest $ - $ - Income taxes $ 32,000 $ 10,051 The accompanying notes are an integral part of these consolidated financial statements. 5 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Three Months Ended March 31, 2009 NOTE 1 - CORPORATE HISTORY Pacific Health Care Organization, Inc. was incorporated under the laws of the State of Utah, on April 17, 1970 under the name Clear Air, Inc.The Company changed its name to Pacific Health Care Organization, Inc., on January 31, 2001.On February 26, 2001, we acquired Medex Healthcare, Inc., a California corporation organized March 4, 1994, in a share for share exchange.Medex is a wholly-owned subsidiary of the Company.Medex is in the business of managing and administering Health Care Organizations (“HCOs”) and Medical Provider Network (“MPNs”) in the state of California.On August 14, 2001, we formed Workers Compensation Assistance, Inc. as a wholly-owned subsidiary of PHCO.In January 2008, Workers Compensation Assistance, Inc. changed its name to Industrial Resolutions Coalition, Inc.Industrial Resolutions Coalition, Inc. is actively working towards participation in the business of creating legal agreements for the implementation of Workers’ Compensation Carve-Outs for California employers with collective bargaining units. Medex Healthcare, Inc. HCOs are networks of medical providers established to serve the workers’ compensation industry.In the original legislation establishing HCOs, the California legislature mandated that if an employer contracts services from an HCO, the injured workers must be given a choice between at least two HCOs. To be competitive, our wholly owned subsidiary, Medex, recognized early on that it was necessary to have two HCO certifications. Instead of aligning with a competitor, Medex elected to go through the lengthy applications process with the California Department of Industrial Relations (“DIR”) twice to obtain licensure for and to operate two separate HCOs.While there is no longer a statutory requirement to offer two HCOs to employers, Medex continues to retain its two certifications. As such, employer clients have the option of offering one or two HCOs to their employees.Medex believes its ability to offer two HCOs gives potential clients greater choice, which is favored by a number of employers, especially those with certified bargaining units. Through the two licensed HCOs Medex offers injured workers a choice. One is to enroll in an HCO with a network managed by primary care providers requiring a referral to specialists. Or the second choice is to enroll in an HCO where injured workers do not need any prior authorization to be seen and treated by specialists. The two HCO certifications that Medex currently holds cover the entire state of
